Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 25, 2020                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  160843-4(82)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  DEPARTMENT OF LICENSING AND                                                                         Richard H. Bernstein
  REGULATORY AFFAIRS/UNEMPLOYMENT                                                                     Elizabeth T. Clement
  INSURANCE AGENCY,                                                                                   Megan K. Cavanagh,
                                                                                                                       Justices
           Appellee,
                                                                    SC: 160843
  v                                                                 COA: 342080
                                                                    Macomb CC: 2017-000125-AE
  FRANK LUCENTE,
           Claimant-Appellant,
  and
  DART PROPERTIES II, LLC,
             Employer-Appellee.
  _________________________________________

  DEPARTMENT OF LICENSING AND
  REGULATORY AFFAIRS/UNEMPLOYMENT
  INSURANCE AGENCY,
           Appellee,
                                                                    SC: 160844
  v                                                                 COA: 345074
                                                                    Wayne CC: 18-003162-AE
  MICHAEL HERZOG,
           Claimant-Appellant,
  and
  CUSTOM FORM, INC.,
             Employer-Appellee.
  _________________________________________/

        On order of the Chief Justice, the motion of appellee Unemployment Insurance
  Agency to extend the time for filing its brief on appeal is GRANTED. The brief will be
  accepted as timely filed if submitted on or before November 18, 2020.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               September 25, 2020

                                                                              Clerk